TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00397-CV



       One Thousand Nine Hundred Sixty-Five Dollars in U.S. Currency, Appellant

                                                v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D-13-0197-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This is an appeal from a judgment in a civil forfeiture proceeding. Appellant

Jason Whitlock, an inmate proceeding pro se, has filed a motion to dismiss his appeal. We grant the

motion and dismiss the appeal.1



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: October 2, 2015




       1
           See Tex. R. App. P. 42.1(a)(1).